DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “a plurality of openings” in line 2.  It is suggested to amend it to --- the plurality of openings ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. (US 2018/0171537; hereinafter Lee).

    PNG
    media_image1.png
    557
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    605
    410
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    564
    437
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    438
    322
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    539
    480
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    377
    316
    media_image6.png
    Greyscale


Regarding claim 1, Lee shows tumble dryer (fig. 1) comprising a heat pump system (180, fig. 2) and an air flow circuit (130, 150, fig. 2) for circulation of an air flow, the air flow circuit (130, 150, fig. 2) comprising a condenser (183, fig. 2) , a drying drum (120, fig. 2), a fan arrangement (131, fig. 2), an air flow duct (130, fig. 2) and an evaporator (187, fig. 2), wherein the air flow duct (130, fig. 2) comprises a constriction (210a, figs. 4-7), with a plurality of openings (openings between items 216, 217, fig. 6), arranged upstream the evaporator (187, fig. 2).

Regarding claim 2, Lee shows wherein the constriction (210a, figs. 4-7) is provided with a plurality of openings (openings between items 216, 217, fig. 6), distributed over a cross section of the air flow duct (130, fig. 2), and is adapted to create a pressure drop in the air flow (item 210a with plurality of items 216 and 217, see figs. 4-7, would create a pressure drop in the air flow) that is circulated in the air flow duct (130, fig. 2), when the air flows from a first side of the 

Regarding claim 3, Lee shows wherein the openings (openings between items 216, 217, fig. 6) constitute at least 1/3 of a surface of the constriction (210a, figs. 4-7).

Regarding claim 5, Lee shows wherein the constriction (210a, figs. 4-7) is a perforated plate (215, fig. 6).

Regarding claim 6, Lee shows wherein the perforated plate (215, fig. 6) is a metal mesh (metal member, [0116]).

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata at al. (US 2009/0211309; hereinafter Kawabata).

    PNG
    media_image7.png
    782
    501
    media_image7.png
    Greyscale


Regarding claim 1, Kawabata shows tumble dryer (fig. 1) comprising a heat pump system (12, fig. 1) and an air flow circuit (10, fig. 1) for circulation of an air flow (“A”, fig. 1), the air flow circuit (10, fig. 1) comprising a condenser (14, fig. 1), a drying drum (4, fig. 1), a fan arrangement (11, fig. 1), an air flow duct (10a, fig. 1) and an evaporator (15, fig. 1), wherein the air flow duct (1a0, fig. 1) comprises a constriction (19, fig. 1), with a plurality of openings (the filter or item 19 inherently has a plurality of opening in order to allow the air “A” to flow through as shown in fig. 1), arranged upstream the evaporator (15, fig. 1).

Regarding claim 7, Kawabata shows wherein the rotatable drum (4, fig. 1) comprises a circular rear wall (left side or rear wall of item 4, fig. 1) with air inlet openings (openings of left side or rear wall of item 4, ANNOTATED fig. 1) and a radial cylindrical wall (cylindrical wall of item 4, fig. 1, [0025]) with air outlet openings (4b, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata as applied to claim 1 above, and in view of Sanner at al. (DE 102012112704 A1; hereinafter Sanner).

    PNG
    media_image8.png
    350
    433
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    394
    442
    media_image9.png
    Greyscale


Regarding claims 4 & 10, Kawabata discloses a distance between the constriction (19, fig. 1) and the surface of the evaporator (15, fig. 1).
Kawabata does not disclose wherein a distance between the constriction and the surface of the evaporator is between 0-300 mm; (Application claim 4) and 
said distance being between 10 mm and 40 mm.  (Application claim 10)
Sanner teaches a distance between the constriction (Sanner, 13, fig. 4) and the surface of the evaporator (Sanner, 10, fig. 4) is between 0-300 mm (Sanner recites “The rib portions 4A-4H are formed from flat ribbons oriented so that the wider side extends perpendicularly to the plane in which the elastic rib structure 4 lies.  The width of the tapes is typically a multiple of the thickness of the tapes.  In this way, the spacer 1 is relatively stiff perpendicular to its plane of extension, but can be elastically deformed laterally. The specific dimensions vary depending on the area of application. In the present case (use for spacing an evaporator from a filter in an air conditioning system in a passenger car), the strip widths are typically in a range of 3mm-15mm, the thicknesses in a range between 1mm-5mm. In other applications, depending on the size, other widths and thicknesses can also prove to be useful.”, paragraph [0029], UNDERLINE emphasis Sanner recites “According to the second exemplary embodiment (FIG. 2), the fastening sections are designed as locking strips 3A, 3B.”, paragraph [0034], UNDERLINE emphasis added; Thus, the distance or space between the filter or constriction 13 and the evaporator 10 is in a range between 1mm-5mm;  However, in other applications, the distance or space between the filter or constriction 13 and the evaporator 10 can be varied to be useful); (Application claim 4) and 
said distance being between 10 mm and 40 mm (Sanner recites “The rib portions 4A-4H are formed from flat ribbons oriented so that the wider side extends perpendicularly to the plane in which the elastic rib structure 4 lies.  The width of the tapes is typically a multiple of the thickness of the tapes.  In this way, the spacer 1 is relatively stiff perpendicular to its plane of extension, but can be elastically deformed laterally. The specific dimensions vary depending on the area of application. In the present case (use for spacing an evaporator from a filter in an air conditioning system in a passenger car), the strip widths are typically in a range of 3mm-15mm, the thicknesses in a range between 1mm-5mm. In other applications, depending on the size, other widths and thicknesses can also prove to be useful.”, paragraph [0029], UNDERLINE emphasis added;  Further, Sanner recites “According to the second exemplary embodiment (FIG. 2), the fastening sections are designed as locking strips 3A, 3B.”, paragraph [0034], UNDERLINE emphasis added; Thus, the distance or space between the filter or constriction 13 and the evaporator 10 is in a range between 1mm-5mm;  However, in other applications, the distance or space between the filter or constriction 13 and the evaporator 10 can be varied to be useful).  (Application claim 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Kawabata to provide for the range of See MPEP §2144.05(II)(A) (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, a distance is a results effective variable as the greater the distance, the smaller the air flow rate flowing through the evaporator will result. The smaller the distance, the greater the air flow rate flowing through the evaporator will result.  Thus, it is known in the art to modify the space or distance between the constriction and the evaporator which depends in the area of application.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata as applied to claim 7 above, and in view of Lentz (US 7,458,171).

    PNG
    media_image10.png
    715
    450
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    667
    492
    media_image11.png
    Greyscale

Regarding claims 8 & 9, Kawabata discloses wherein a space (space at item 23, fig. 1) outside the drum 's cylindrical wall (cylindrical wall of item 4, fig. 1, [0025]) is configured as a duct (23, fig. 1).
Kawabata does not disclose a duct leading to a filter; (Application claim 8) and
wherein a filter is placed below the drum. (Application claim 9)
Lentz teaches a duct (Lentz, duct where item 34 disposed inside, fig. 2) leading to a filter (Lentz, 34, fig. 2); (Application claim 8) and
wherein a filter (Lentz, 34, fig. 2) is placed below the drum (Lentz, 18, fig. 2). (Application claim 9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Kawabata with the duct leading to a filter; (Application claim 8) and wherein a filter is placed below the drum (Application claim 9), as taught by Lentz, for providing an additional filter inside the duct which would result in effectively removing lint from the process air and thus the lint is minimized from adhering onto the surfaces of the internal components such as evaporator, compressor, condenser, fan or blower, heater, etc...  Consequently, the heat transfer between the process air and the evaporator and/or condenser is optimized.  Thus, the tumble dryer operates in a more thermally efficient manner and thus benefits the consumer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762